In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Lubell, J.), entered November 3, 2008, as granted that branch of the defendant’s cross motion which was for an additional award of interim counsel fees in the sum of $100,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the award of interim counsel fees was not precluded by the parties’ stipulation of settlement (see McMahan v McMahan, 66 AD3d 969 [2009] [decided herewith]). Moreover, under the circumstances, the award was a provident exercise of the Supreme Court’s discretion (see Rosenbaum v Rosenbaum, 55 AD3d 713, 714 [2008]; Prichep v Prichep, 52 AD3d 61 [2008]). Rivera, J.E, Florio, Eng and Leventhal, JJ., concur.